Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 13 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                        
                        
                        
                    
                     
                  
                            MonsieurBoston le 13 7bre 1782
                        Jai recu la derniere Lettre par laquelle Votre Excellence m’informe de l’arrivée de l’Amiral Pigot à Newyork. j’ai fais rétablir les Batteries de cette rade et je fais de nouveaux Ouvrages sur Nantasket pour en défendre l’entrée dans le cas d’une visite des Anglois. Comme il faut un assez bon nombre de troupes pour les garnir et qu’il est essentiel de joindre des soldats disciplinés aux Milices du Pays, j’ai l’honneur de prévenir Votre Excellence que j’ai demandé a M. le Cte de Rochambeau 600 hommes de ses troupes pour former un camp intermédiaire entre votre Armée et Boston a fin d’etre a portée de se rendre ici au premier avis d’embarquement de troupes sur l’Escadre Angloise.  J’ai l’honneur d’être avec les sentimens de la plus haute considération et de respect De Votre Excellence Le très humble et très obeissant serviteur
                            le Mis de Vaudreuil
                        Permettez moi de prier Votre Excellence de faire parvenir les lettres ci jointes a leur Adresse.TranslationSir,Boston 13th Septr 1782I have reced your Excellencys last Letter informing me of the arrival of Admiral Pigot at New York—I have re established the Batteries of this Harbour and have constructed some new Works on Nantasket to defend the Entrance in case of a Visit from the English. As it will require a considerable number of troops to defend these works and as it is essential to join some disciplined Troops to the Militia of the Country I have the honor to acquaint your Excellency that I have asked M. le Cte de Rochambeau for 600 Men to form an intermediate Camp between your Army and Boston that in case of any Embarkation on the English fleet they may be ready to come here. I have the honor to be &c. 